DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
In Claim 3, “A EEG system” should read “An EEG system”.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 10/10/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 1 and 3 under 35 U.S.C. § 101, the applicant has argued the claims have been amended to add additional elements that impose meaningful limits to integrate the judicial exception into a practical application. However, there is no further explanation on what the claimed practical application even is, or how the claimed elements integrate the claimed invention into a practical application. Furthermore, there is still no explanation explaining how the previously mentioned client devices, calculation and distribution engine integrate the claimed invention into a practical application. It is also noted that these elements should be recited in the claims for this argument to be considered commensurate to the scope of the claims. 
For complete prosecution to happen, there must be some explanation on the record from the applicant on how exactly further defining of the client devices, calculation and distribution engine, and the newly added additional elements, integrate the claimed invention into a practical application. With no further support for applicant's premise, the examiner still cannot withdraw the rejection under 35 USC § 101.
Regarding the rejection of Claims 1 and 3 under 35 U.S.C. § 103, the applicant has argued present invention computes the baseline on a particular patient and on a particular trend. It isn't computed 
Nevertheless, due to amendments submitted by the applicant, the rejection of Claims 1 and 3 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ali, Litt, and Chang. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claim(s) recite(s) selecting a first and second section, establishing one as a baseline section and determining the similarity of the two sections using empirical null hypothesis to determine a probability score. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, selecting sections of a biological time series, establishing a baseline, and determining similarity of the sections via the empirical null hypothesis can be done in the mind or with pen and paper.  Similarly, generating, at a processor, a Z-score expressing a difference from a baseline and displaying it in a time series to show 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to compare data sets using a null hypothesis and generate a Z-score amounts to no more than mere instructions to apply the exception using a generic computer component. Neither mere instructions to apply an exception using a generic computer component, doing so to determine the probability score of an event in a biological time series, or generating a Z-score to show a difference from a baseline over time provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of an abstract idea without significantly more. The claim(s) recite(s) selecting a first epoch of an EEG recording, establishing the first epoch as a baseline epoch, selecting a second epoch for measurement, and determining the similarity of the first epoch to the baseline epoch using the use of the empirical null hypothesis. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, selecting sections of an EEG recording, establishing a baseline epoch, and determining similarity of the sections via the empirical null hypothesis can be done in the mind or with pen and paper. Similarly, generating a Z-score expressing a difference from a baseline and displaying it in a time series to show how the derived value is varying from the baseline over time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, generating, a Z-score expressing a difference from a baseline and displaying it in a time series to show how the derived value is varying from the baseline over time can be done with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping (which includes mathematical concepts such as the empirical null hypothesis) of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element (s) – using a processor to determine the probability score of a seizure event and generate the Z-score, and a display to display the Z-score. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing data sets using a null hypothesis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (U.S. Patent Application No. 2008/0234973, hereinafter Ali) in view of Litt et al (U.S. Patent No. 6,658,287, hereinafter Litt), and Chang et al (US 2015/0313497 Al, hereinafter Chang).

Regarding Claim 1, Ali discloses A method for determining if a first section of a biological time series is comparable to a second section of a biological time series, the method comprising:
selecting, at a processor (Element 41, Fig. 4; “performs the above mentioned methods”, [0041]) a first section of a biological time series (selecting a signal S1 which can be an ECG/EEG, [0018]; a first ten minute sample of a first signal, [0032]);
establishing, at the processor, the first section as a baseline section; (autocorrelation of signals S1 against other signals Sn - establishing S1 as a baseline to which comparisons are being made, paragraph [0018]).
selecting, at the processor, a second section for measurement (selecting second signals S2- Sn, paragraph [0018]; a second ten minute sample, paragraph [0032]); and
determining, at the processor, the similarity of the second section to the baseline section using empirical null hypothesis (paragraphs [0018]-[0025] outlines how null hypothesis testing is used to compare the signals S2 - Sn to signal S1; it is noted by the examiner that "empirical null hypothesis" is being interpreted as exactly the same in essence and function as the well-known null hypothesis, which is generally assumed to be true until evidence indicates otherwise and is evaluated based off of empirical data).
Ali discloses the claimed invention except for expressly disclosing an empirical examination of data for a subset of the biological time series to determine a probability score of an event for the biological time series; and generating, at a processor, a Z-score expressing a difference from a baseline that is displayed in a time series on a display to show how the derived value is varying from the baseline over time.

Chang teaches generating, at a processor (“a processor”, [0016]), a Z-score (“calculating the z-score of the Gaussian-distributed signal”, [0074]) expressing a difference from a baseline (“…adding baseline medians…”, [0074]) that is displayed ([0074]) in a time series (“Displays the mean z-score of the last 20ms of data…”, [0137]) on a display (Matlab was used to show visualization on a computer, [0130]) to show how the derived value is varying from the baseline over time (“The z-score measurements were presented using either a normalized color scale, or a normalized gray scale”, [0138]; this would show how the derived Gaussian-distributed values are varying from the added baseline medians over time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ali, by generating and displaying a Z-score, because this presents the signal in a format convenient to the operator or surgeon, as taught by Chang ([0073]).

Regarding Claim 3, Ali discloses an EEG system, the EEG system comprising:
a processor (element 41, Fig. 4, [0043], [0045]) communicably coupled to a computer readable medium (element 43, Fig. 4, [0045]), wherein the computer readable medium includes instructions executable by the processor to:

establish the first epoch as a baseline epoch (Step 32, [0039]; the baseline epochs being "corresponding pairs of stored versions of the monitored signals");
select a second epoch of the EEG recording (“These signals can be EEG signals…”, [0038]) for measurement ("samples of highly correlated monitored signals", [0039], which are also samples transmitted by leads 45, [0044]); and 
determine the similarity of the second epoch to the baseline epoch using empirical null hypothesis ("Hypothesis testing is employed against each of several monitored signals ... " Step 32, paragraph [0039]).
Ali discloses the claimed invention except for expressly disclosing the empirical examination of data for a subset of the epochs to determine a probability score of a seizure event; and computer readable medium includes instructions executable by the processor to: generate a Z-score expressing a difference from a baseline that is displayed in a time series on a display to show how the derived value is varying from the baseline over time.
However, Litt teaches the empirical examination of data (Fig. 7 shows a neural network examining raw brain activity data) for a subset of the epochs (“instantaneous features are computed from observation windows that are essentially 1.25 seconds”, Col. 11, lines 48-49; instantaneous features can include “power distribution in frequency band”, Col. 11, lines 62-62; this fits the applicant’s definition of an epoch being the amplitude of an EEG as a function of time and frequency) being utilized to determine a probability score of a seizure event (Fig. 7,  “A probability P that a seizure will occur is generated by different WNNs trained for each of the four different prediction horizons”, Col. 17, lines 40-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the invention of Ali to determine a probability score of a seizure event because it is desirable to provide a method for predicting seizures with such accuracy as to warn a patient of the likelihood of an impending seizure, and to take preventative actions to abort or modulate the seizure prior to clinical onset, as taught by Litt (Col. 1, lines 44-50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791